Breona C. v. Rodney D., No. 0299, September Term, 2021.
Opinion by Fader, C.J.

CONTEMPT — CIVIL CONTEMPT — NATURE AND ELEMENTS OF
CONTEMPT — ACTS OR CONDUCT CONSTITUTING CONTEMPT OF
COURT

An order holding a person in constructive civil contempt must: (1) impose a sanction;
(2) include a purge provision that gives the contemnor the opportunity to avoid the sanction
by taking a definite, specific action of which the contemnor is reasonably capable; and
(3) be designed to coerce the contemnor’s future compliance with a valid legal requirement
rather than to punish the contemnor for past, completed conduct.
Circuit Court for Montgomery County
Case No. 129247FL

                                                                                                  REPORTED

                                                                                    IN THE COURT OF SPECIAL APPEALS

                                                                                               OF MARYLAND

                                                                                                      No. 0299

                                                                                             September Term, 2021

                                                                                   ______________________________________

                                                                                                  BREONA C.

                                                                                                         v.

                                                                                                RODNEY D.
                                                                                   ______________________________________

                                                                                       Fader, C.J.,
                                                                                       Nazarian,
                                                                                       Arthur,

                                                                                                     JJ.
                                                                                   ______________________________________


                                                                                             Opinion by Fader, C.J.

                                                                                   ______________________________________

                                                                                       Filed: November 17, 2021



 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.


                      2021-11-19 09:18-05:00




Suzanne C. Johnson, Clerk
       An order holding a person in constructive civil contempt must satisfy certain basic

requirements, including that it must: (1) impose a sanction; (2) include a purge provision

that gives the contemnor the opportunity to avoid the sanction by taking specific action of

which the contemnor is reasonably capable; and (3) be designed to coerce the contemnor’s

future compliance with a valid legal requirement rather than punish the contemnor for past,

completed conduct. Here, the Circuit Court for Montgomery County issued an order

holding the appellant, Breona C. (“Mother”), in constructive civil contempt for violating a

provision of her custody arrangement with the appellee, Rodney D. (“Father”). Because

the order did not satisfy any of the three identified requirements, we must reverse it.

                                     BACKGROUND

       Mother and Father are the parents of a six-year-old child (“Child”). In December

2019, the circuit court modified the parties’ pre-existing custody arrangement and granted

(1) Father primary physical custody of Child and (2) Mother parenting time with Child

every weekend (“December 2019 Custody Order”). This arrangement remained in effect

through the date of the March 2021 contempt hearing in this case.

       On Saturday, August 1, 2020, Mother picked Child up from Father for the weekend.

After the weekend was over, out of concern for Child’s health and safety, Mother did not

return Child to Father as required by the December 2019 Custody Order.1

       On Monday, August 3, Father filed an emergency petition to hold mother in

contempt for violating the custody order. The following day, Mother sought and was


       1
         Mother’s specific reasons for withholding Child from Father during his custodial
time are not relevant to our analysis.
granted a temporary protective order that gave her temporary custody of Child. On August

24, the circuit court denied Mother’s petition for a final protective order, thereby restoring

the December 2019 Custody Order.

       Despite the circuit court’s ruling, Mother did not immediately return Child to Father.

As a result, on August 27, Father filed an emergency motion for custody. The following

day, the circuit court ordered Mother to return Child to Father under a temporary custody

arrangement. Mother did so. From then through the March 2021 hearing, Mother was in

compliance with the December 2019 Custody Order.

       On February 22, 2021, Mother moved to dismiss Father’s contempt petition. On

March 31, the circuit court held a hearing on both Father’s contempt petition and Mother’s

motion to dismiss. After the hearing, the court denied Mother’s motion to dismiss, granted

Father’s petition, and held Mother “in contempt for violating the December 18, 2019

Custody Order” by not returning Child immediately once the final protective order was

denied on August 24, 2020. The written contempt order does not identify a sanction but

provides that Mother “may purge this contempt by strictly following and complying with

the ongoing December 18, 2019 Custody Order.” This timely appeal followed.

                                       DISCUSSION

       THE CIRCUIT COURT ABUSED ITS DISCRETION BY ISSUING AN IMPROPER
       ORDER OF CONSTRUCTIVE CIVIL CONTEMPT.

       Mother argues that the circuit court’s contempt order must be reversed because it

punishes past, completed conduct, and because it includes an impermissible “forever




                                              2
purge” provision that does not actually permit Mother to purge the contempt. 2 We agree

with Mother and reverse the order of contempt.

       “[T]his Court will not disturb a contempt order absent an abuse of discretion or a

clearly erroneous finding of fact upon which the contempt was imposed.” Kowalczyk v.

Bresler, 231 Md. App. 203, 209 (2016). A trial court abuses its discretion when its decision

encompasses an error of law, Schlotzhauer v. Morton, 224 Md. App. 72, 84-85 (2015),

which this Court reviews without deference, Walter v. Gunter, 367 Md. 386, 392 (2002).

       The contempt order under review is an order of constructive civil contempt.

Constructive, as opposed to direct,3 contempt is contempt that occurs outside of “the

presence of the judge presiding in court or so near to the judge as to interrupt the court’s

proceedings.” Md. Rule 15-202; see also County Comm’rs for Carroll County v. Forty

West Builders, Inc., 178 Md. App. 328, 393 (2008) (quoting In re Lee, 170 Md. 43, 47

(1936) (“[C]onstructive contempts are those which do not occur in the presence of the

court, or near it, . . . but at some other place out of the presence of the court and beyond a

place where the contempt would directly interfere with the proper functioning of the

court.”)). Civil, as opposed to criminal, contempt proceedings are those that are “intended

to preserve and enforce the right of private parties to a suit and to compel obedience to

orders and decrees primarily made to benefit such parties.” Forty West Builders, Inc., 178

Md. App. at 393 (quoting Archer v. State, 383 Md. 329, 345 (2004)). “[T]he purpose of




       2
           Father did not submit an appellate brief.
       3
           Direct contempt proceedings are governed by Rule 15-203.
                                               3
civil contempt is to coerce present or future compliance with a court order, whereas

imposing a sanction for past misconduct is the function of criminal contempt.” Dodson v.

Dodson, 380 Md. 438, 448 (2004) (“[T]he law concerning contempt is clear, and [] the

purpose of civil contempt is to coerce present or future compliance with a court order,

whereas imposing a sanction for past misconduct is the function of criminal contempt.”).

       The coercive mechanism of an order of constructive civil contempt is the imposition

of a sanction that the contemnor is able to avoid by taking some definite, specified action

of which the contemnor is reasonably capable. See Bryant v. Howard County Dep’t of Soc.

Servs. ex rel. Costley, 387 Md. 30, 46 (2005) (“[A] penalty for civil contempt, if it is to be

coercive rather than punitive, must provide for purging; it must permit the defendant to

avoid the penalty by some specific conduct that is within the defendant’s ability to

perform.”). A written order making a finding of civil contempt must therefore “specif[y]

the sanction imposed for the contempt,” and “specify how the contempt may be purged.”

Md. Rule 15-207(d); see also Fisher v. McCrary Crescent City, LLC, 186 Md. App. 86,

120 (2009) (“Following a finding of contempt, the court must issue a written order

specifying (1) the coercive sanction imposed for the contempt, and (2) how the contempt

may be purged.”).

       In sum, an order holding a person in constructive civil contempt is not valid unless

it: (1) imposes a sanction; (2) includes a purge provision that gives the contemnor the

opportunity to avoid the sanction by taking a definite, specific action of which the

contemnor is reasonably capable; and (3) is designed to coerce the contemnor’s future

compliance with a valid legal requirement rather than to punish the contemnor for past,

                                              4
completed conduct. Moreover, and critical to our analysis here, to serve the coercive

purpose of civil contempt, the sanction must be distinct from the purge provision and the

valid legal requirement the court seeks to enforce. If the sanction imposed is a requirement

to take the very action the court says will purge the contempt, then undertaking the purge

action necessarily completes, rather than avoids, the sanction. See Kowalczyk, 231 Md.

App. at 211. And if the sanction imposed is to act in accord with the same legal requirement

with which the court seeks to coerce compliance, there is no coercive mechanism at all.

Instead, there is just a second order directing compliance with an existing order.

       With that in mind, we hold that the circuit court’s order of civil contempt must be

reversed. First, the order lacks a valid sanction. The court did not impose on Mother a

fine, period of incarceration, or any other penalty. Indeed, the only obligation the court

imposed on Mother in the order was the purported purge provision, which required Mother

to comply in perpetuity with the December 2019 Custody Order. In that respect, the order

was identical to the order this Court reversed in Kowalczyk, which had required the

contemnor to “abide by” the visitation orders at issue to “purge herself of contempt.” 231

Md. App. at 208. As we concluded there, where the purge provision is the sanction, there

is no ability to purge the contempt and the order cannot be sustained.4 Id. at 210-11.




       4
         To be sure, a court may attempt to coerce compliance with an existing court order
by a litigant who is not in compliance with it without imposing a present sanction. For
example, a court may inform a litigant that continued noncompliance may result in the
court imposing a future civil contempt order that will contain a sanction. But a court may
not issue an order holding a litigant in civil contempt that does not include a permissible
sanction, a valid purge provision, and a design to coerce compliance.
                                             5
       Second, the order lacks a valid purge provision. “In order for a penalty for civil

contempt to be coercive rather than punitive, it must provide for purging that permits the

defendant to avoid the penalty by some specific conduct that is within the defendant’s

ability to perform.” Id. at 209. A lawful purge provision affords the opportunity for

exoneration, “to rid [the defendant] of guilt . . . . [I]n this way, a civil contemnor is said to

have the keys to the prison in [the contemnor’s] own pocket.” Id. at 210 (quoting Jones v.

State, 351 Md. 264, 281 (1998)). Here, the perpetual obligation to comply with the

December 2019 Custody Order is not a valid purge provision because it does not permit

Mother to avoid a defined sanction by engaging in specific conduct.

       Third, the order punishes past noncompliance rather than compelling future

compliance. “[A] party generally may not be held in constructive civil contempt for

delayed compliance with a court order if [the party] has complied with the order prior to

the contempt finding.” State v. Crawford, 239 Md. App. 84, 125 (2018). “Holding the

party in civil contempt at that point does not have the effect of coercing compliance, but

rather, of punishing the party for the past failure to comply.” Id. Instead, “imposing a

sanction for past misconduct is the function of criminal contempt.”5 Dodson, 380 Md. at


       5
          A constructive criminal contempt proceeding, which is “intended to ‘punish for
past misconduct, which may no longer be capable of remedy,’” Crawford, 239 Md. App.
at 110 (quoting Bradford v. State, 199 Md. App. 175, 193 (2011)), must be accompanied
by a bevy of procedural protections that are not applicable to a proceeding for civil
contempt, including: (1) it must be “docketed as a separate criminal action,” rather than
being included in the “action in which the alleged contempt occurred,” Md. Rule 15-205(a);
(2) it can be instituted only by the court, by filing an order directing issuance of a summons
or warrant, or by the State’s Attorney, the Attorney General, or the State Prosecutor, by
filing a petition, Md. Rule 15-205(b); (3) the order or petition instituting the proceeding
must satisfy the formal requirements for a charging document set forth in Rule 4-202(a),
                                               6
448. Here, no order of constructive civil contempt could have been imposed on Mother at

the time of the March 2021 hearing because, by that point, she had been in compliance

with the December 2019 Custody Order for several months. Moreover, even if there had

been any ongoing noncompliance, the court’s order was impermissibly based only on a

finding of past, completed contempt from August 2020.6

      Of course, the various deficiencies in the order of constructive civil contempt here

were all interrelated: The court could not find a sanction to impose to coerce Mother to

comply with an order with which she was already in compliance; the court could not craft

a valid provision to purge a non-existent sanction; and, where the court’s focus was on

past, completed noncompliance with its order, neither a forward-looking sanction nor purge

provision could come into play.

      Mother posits that the circuit court had mechanisms other than contempt at its

disposal to address her past, completed noncompliance with the terms of the December

2019 Custody Order, including awarding Father make-up time, altering the terms of the

custody order itself, or imposing an award of attorneys’ fees. We need not discuss here



and must “be served, along with a summons or warrant, in the manner specified in Rule
4-212”, Md. Rule 15-205(d); (4) the defendant in a criminal contempt proceeding has a
right to counsel and the waiver provisions in Rule 4-215 apply to the proceeding, Md. Rule
15-205(e); and (5) the defendant in a criminal contempt proceeding has a right to a jury
trial and the waiver provisions in Rule 4-246 apply to the proceeding, Md. Rule 15-205(f).
      6
         We are not confronted here with a situation in which a party is engaged in a
continuing or repetitive pattern of conduct in violation of a court order that, due to its
continuing or repetitive nature, could reasonably be found to be ongoing at the time of a
contempt hearing even if the putative contemnor is not technically out of compliance with
the order at the moment of the hearing. We do not foreclose the possibility that an order
of constructive civil contempt could be issued in such a circumstance.
                                            7
precisely what other remedies were available to address Mother’s past, completed

noncompliance. All we decide today was that civil contempt was not among them.

Accordingly, we will reverse the court’s order of constructive civil contempt.7



                                           ORDER OF THE CIRCUIT COURT FOR
                                           MONTGOMERY COUNTY REVERSED;
                                           COSTS TO BE PAID BY APPELLEE.




       7
         Mother asks this Court to remand with instructions to transfer this matter to another
judge. Absent a showing of bias, parties may not expect their case to be transferred on
remand simply because they do not agree with the judge’s rulings. See Att’y Grievance
Comm’n of Maryland v. Shaw, 363 Md. 1, 11 (2001). Mother has not identified any basis
of support for her request for this Court to direct the reassignment of this case and we
decline to do so.
                                              8
The correction notice(s) for this opinion(s) can be found here:

https://mdcourts.gov/sites/default/files/import/appellate/correctionnotices/cosa/0299s21cn.pdf